DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Receipt and consideration of Applicant’s amended claim set and Applicant’s arguments/remarks submitted on November 23, 2020 are acknowledged.
All rejections/objections not explicitly maintained in the instant office action have been withdrawn per Applicant’s claim amendments and/or persuasive arguments. Applicant’s claim amendments have necessitated new grounds of rejections set forth below.

Status of the Claims
	Claims 1, 6-8, 10-15, and 17-26 are pending. Claims 2-5, 9, and 16 are canceled. Claims 21-26 are newly added. Claims 1, 6-8, and 10-15 are withdrawn. Claims 17-26 are under consideration in this action.

Election/Restrictions
Applicant’s election without traverse of Group III (claims 17-20) in the reply filed on August 10, 2020 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 17, the preamble recites a “coating”. However, line 2 of claim 17 recites that a first pesticide is “in contact with a surface” indicating that the coating is applied to a surface. Thus, it is unclear if the claim is directed to a coating composition, or if the claim is directed to a coated product. 
Claim 26 recites the limitation "…coating of claim 23, wherein the additive.." in line 1.  There is insufficient antecedent basis for this limitation in the claim because there is no previous mention of “an additive” in the claim or claims 17, 19, or 23, the claims upon which claim 26 ultimately depends from.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17-19, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Joy et al. (Joy) (US 2015/0274885 A1;of record), Chadwick et al. (Chadwick) (US 5,229,122; published July 20, 1993), and Redding (WO 90/00005 A1; published Jan. 11, 1990).
Applicant claims a sustained-release pesticide coating, comprising:
a first pesticide in contact with a surface and a photodegradable material; and
a second pesticide in contact with the photodegradable material, wherein the photodegradable material temporarily prevents contact between the second pesticide and the surface.

Joy discloses a photoactive coumarin monomer that includes a substituted coumarin molecule that has at least two functional groups that may be used to produce a polymer with a coumarin unit or a coumarin derivative unit as part of the polymer backbone. The polymer with a coumarin unit or a coumarin derivative unit as part of the polymer backbone may be photoresponsive. Photoresponsive polymers with a coumarin unit or a coumarin derivative unit as part of the polymer backbone may crosslink when irradiated at a wavelength of about 320 nm to about 420 nm, and the crosslink may be separated when the polymers are irradiated at a wavelength of about 230 m to about 300 nm. The polymers may also photocleave when irradiated with light at a wavelength of about 230 nm to about 300 (abstract). Thus, Joy’s polymer reads on a material that includes a photosensitive component.
 composition for the controlled release of small molecules, which are prepared by encapsulating a small molecule in a polymer matrix of a polyurethane or a polyester, wherein the polyurethane or a polyester includes a coumarin unit or a coumarin derivative unit (reading on a coumarin-based material) (para.0077). Small molecules that may be used in the controlled release compositions include pesticides (para.0078). 
Joy discloses that the polymers containing a coumarin unit or a coumarin derivative unit are particularly suited for use in compositions for the controlled release of small molecules because of the polymer’s photocrosslinking properties and the polymer’s ability to biodegrade. Polymers containing a coumarin unit or a coumarin derivative unit may be used in controlled released composition in agricultural and coating fields (para.0077). Joy discloses that advantageously, the ability of polymers containing coumarin unit or a coumarin derivative unit to photo crosslink and photocleave allows for the controlled release composition to be controlled through the intensity, duration, and wavelength of light used (para.0079).
The polymers can be fabricated into nanoparticles and hydrogels (reading on coumarin-based hydrogel) which have controlled release applications in agricultural and coating fields (para.0080).
As discussed above, Joy discloses that the polymers can also be fabricated into nanoparticles which have controlled release applications in agricultural and coating fields. In such embodiments, the small molecules (e.g. pesticides) are encapsulated within the polymer when its forms the nanoparticles, and these nanoparticles allow for the controlled release of the small molecules from the nanoparticles (para.0080, 0104). Because Joy’s nanoparticles encapsulate a pesticide payload and degrade (cleave) when irradiated with light, Joy’s nanoparticles read on a photodegradable capsule.

Joy does not appear to explicitly disclose a pesticide that is intact with a surface and a photodegradable material. Chadwick and Redding are relied upon for this disclosure. Their teachings are set forth herein below.

Chadwick discloses a microencapsulated pesticide formulation comprising non-encapsulated pesticide as well as encapsulated pesticide. The two pesticides may be two different pesticides (abstract). The formulations may be used for coating surfaces, such as wood, concrete, brickwood, paint, plaster, or metal (col.2, ln.10-15). The formulations may also be applied onto crops (col.2, ln.26-28).
The inclusion of non-encapsulated pesticide provides an immediate dose of such pesticide even before the encapsulated pesticide becomes available, and it has been found that careful control of specific insect populations can be more easily achieved. For example, a large initial dose of pesticide can be used to control, flush out or activate all or almost all of the active adult population of, say, a population of cockroaches, with a continued lower dose of the encapsulated material being provided thereafter to control immigration of adults and emergence of nymphs. Furthermore, two mutually incompatible pesticides may be included in the formulation: a less stable non-encapsulated one, with a more stable encapsulated one, so that the non-encapsulated one will have been degraded or dispersed by the time that at least the bulk of the encapsulated pesticide emerges. A knock-down agent may be used as the non-encapsulated pesticide, with a kill agent inside the microcapsules (col.2, ln.29-47).
Redding discloses a reservoir-type microcapsule having a single shell layer. The capsule contains a single poisonous inner core trapped by the single shell layer. Bait substance is coated onto the outer surface of the shell (pg.5, ln.21-30; Fig.2). Among the suitable shell material include polyurethane and polyester (pg.10, ln.25).

As discussed above, Joy’s encapsulated pesticides are suitable for use in agricultural and coating applications. In light of the advantages disclosed by Chadwick of having a combination of non-encapsulated and encapsulated pesticides in a single formulation, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to combine the teachings of Joy, Chadwick, and Redding and coat the outside of Joy’s polymeric particles (which have a pesticide encapsulated therein) with another pesticide (non-encapsulated). One of ordinary skill in the art would have been motivated to do so in order to obtain the advantages disclosed by Chadwick, such as 
Further, with regards to the limitation in the instant claim 17 wherein “a first pesticide in contact with a surface and a photodegradable material,” as discussed above, Joy discloses the use of their polymeric material in the agricultural and coating fields. Chadwick discloses that formulations having both encapsulated and non-encapsulated pesticides are suitable for use in coating surfaces and being applied to crops. One of ordinary skill in the art would have found it prima facie obvious and would have been motivated before the effective filing date of the instant invention to apply the formulation of the combined teachings of Joy, Chadwick, and Redding discussed above onto surfaces and crops (i.e. coating surfaces and crops) needing pesticidal protection in order to obtain the advantage of providing immediate and extended pesticidal protection to such areas. When the formulation of the combined teachings of Joy, Chadwick, and Redding are applied to such surfaces, the non-encapsulated pesticide, i.e. the pesticide coating the outside of Joy’s polymeric particles, will be in contact with the surface the formulation is applied to and Joy’s polymeric material (photodegradable material). One of ordinary skill in the art would have had a reasonable expectation of success in doing so as Joy discloses the use of their polymeric material in the agricultural and coating fields, and Chadwick discloses specific areas in the agricultural and coating field that pesticides are known to be used applied to.
.

Claims 17, 20, 21, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (Lin) (US 2009/0252811 A1; of record), Chadwick et al. (Chadwick) (US 5,229,122; published July 20, 1993), and Man et al. (Man) (US 2015/0140056 A1; published May 21, 2015).
Applicant’s claims are set forth above an incorporated herein.
Applicant further claims wherein the photodegradable material is a capsule having pores capped by a photosensitive polymer.

Lin discloses a mesoporous silicate matrix, such as a particle, having one or more pores; and one or more releasable caps obstructing one or more of the pores, which are useful as delivery vehicles for encapsulated agents (abstract). The pores of the mesoporous silica matrix act as reservoirs that can be loaded with a variety of molecules. The openings of the loaded mesopores are then reversibly or irreversibly capped, e.g. with biodegradable dendritic polymers (dendrimers), so as to encapsulate the molecules within the pores of the silica matrix (para.0006). The loaded and capped particles are useful for the controlled release of encapsulated agents in agricultural applications, such as the controlled release of pesticides (para.0007, 0010, 0053). The particles may also be used in combination with an agronomically acceptable diluent or carrier, and suitable for use with liquid carriers (para.0010, 0061).
The cap serves to slow or to prevent the release of an encapsulated agent from the pores of the mesoporous silicate. The cap can be in the form of a polymer coating that partially or completely covers the mesoporous silicate particle The cap can be a discrete body, such as a particle of an inorganic salt, protein, or a polymeric nanospheres, or it can be in the form of a polymer coating that partially or completely covers the mesoporous silicate particle (para.0044). The cap can comprise an organic polymer, such as a dendrimer or a polypeptide, or a biopolymer, such as a protein, an oligonucleotide, or a photosensitive polymer cap.
The encapsulated material (e.g. pesticidal agent such as insecticides, herbicides, and rodentacides) is introduced into the pores in an effective amount and released from the pores under pre-selected conditions (para.0049-0050). 
Because Lin’s mesoporous particles encapsulate a pesticidal payload and have pores that are capped by a photosensitive polymer cap, Lin’s mesoporous particles as discussed above read on a capsule having pores capped by a photosensitive polymer.

Lin does not appear to explicitly disclose a pesticide that is intact with a surface and a photodegradable material. Chadwick and Man are relied upon for this disclosure. The teachings of Chadwick are set forth above and incorporated herein. The teachings of Man are set forth here in below.

Man discloses a granular pesticide composition including an inner layer including a first pesticide coated onto a solid substrate, and an outer layer comprising a second pesticide coated on the inner layer. The substrate may be silica particles (abstract; para.0006, 0010). 

As discussed above, Lin’s mesoporous silicate particles, which have a pesticide encapsulated therein, are suitable for use in agricultural applications. In light of the advantages disclosed by Chadwick of having a combination of non-encapsulated and encapsulated pesticides in a single formulation, one of 
Further, with regards to the limitation in the instant claim 17 wherein “a first pesticide in contact with a surface and a photodegradable material,” as discussed above, Lin discloses the use of their particles in agricultural applications. Chadwick discloses that formulations having both encapsulated and non-encapsulated pesticides are suitable for being applied to crops (i.e. coating crops). One of ordinary skill in the art would have found it prima facie obvious and would have been motivated before the effective filing date of the instant invention to apply the formulation of the combined teachings of Lin, Chadwick, and Man discussed above onto crops (i.e. coating the surface of crops) in order to obtain the advantage of providing immediate and extended pesticidal protection to the crops. When the formulation of the combined teachings of Lin, Chadwick, and Man are applied to the crops, the non-encapsulated pesticide, i.e. the pesticide coating the outside of Lin’s particles, will be in contact with the surface of the crop and Lin’s particle (photodegradable material). One of ordinary skill in the art would have had a reasonable 
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Claim 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (Lin) (US 2009/0252811 A1; of record), Chadwick et al. (Chadwick) (US 5,229,122; published July 20, 1993), and Man et al. (Man) (US 2015/0140056 A1; published May 21, 2015) as applied to claims 17, 20, 21, and 25 set forth above, further in view of Lehmann et al. (Lehmann) (Journal of Materials Chemistry; published 2006).
Applicant’s claims are set forth above an incorporated herein.
Applicant further claims wherein the photodegradable material comprise a stilbenoid.

	The teachings of Lin, Chadwick, and Man, and the motivation for their combination as they apply to claims 17, 20, 21, and 25 are set forth above and incorporated herein.

	The combined teachings of Lin, Chadwick, and Man do not appear to explicitly disclose wherein the photodegradable material comprise a stilbenoid. Lehmann is relied upon for this disclosure. The teachings of Lehmann are set forth herein below.

	Lehmann discloses stilbenoid dendrimers, which are highly symmetric, regularly branched and possess a well-defined size. Their modular design allows the synthesis of variable structures, i.e., the usage of different functional cores, branching, and peripheral units (pg.441, col.1, para.1; Fig.1). The stilbenoid dendrimers are photodegradable upon irradiation (pg.447, col.2, para.1 to pg.448, col.1, para.1).

	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (Lin) (US 2009/0252811 A1; of record), Chadwick et al. (Chadwick) (US 5,229,122; published July 20, 1993), and Man et al. (Man) (US 2015/0140056 A1; published May 21, 2015) as applied to claims 17, 20, 21, and 25 set forth above, further in view of King et al. (King) (US 9,878,039 B1; filed 09/01/2016, published Jan. 30, 2018).
Applicant’s claims are set forth above an incorporated herein.
Applicant further claims wherein the photosensitive polymer comprises a functionalized resveratrol dimer.

Lin, Chadwick, and Man, and the motivation for their combination as they apply to claims 17, 20, 21, and 25 are set forth above and incorporated herein.

The combined teachings of Lin, Chadwick, and Man do not appear to explicitly disclose wherein the photosensitive polymer comprises a functionalized resveratrol dimer. King is relied upon for this disclosure. The teachings of King are set forth herein below.

King discloses nano/microcapsule system that releases a payload content based on retro-dimerization. The capsule shell material may degrade via retro-dimerization (e.g., via exposure to sunlight) (col.1, ln.65-67; col.2, ln.13-28; col.4, ln.65-67). Examples of suitable payloads include perfume oils, repellants, disinfectants, among other alternatives (col.1, ln.8-11).
The capsules may be considered environmentally friendly due to the protective packaging of the microcapsule in order to prevent leach out of the payload agent(s) (col.2, ln.40-43). In an embodiment, the shell material includes a resveratrol dimer (King claim 5). One advantage associated with the use of resveratrol is that resveratrol is a naturally occurring bio-based material, and thus increasing the renewable bio-based content of the associated microcapsules (col.2, ln.61-64).

As discussed above, Lin discloses that the cap covering the pores of the particle may be polymeric nanospheres, and that the releasing agent to release the cap from the particles allowing release of the encapsulated pesticide may be light of a preselected wavelength. In light of King’s disclosure of photodegradable nanocapsules, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to further combine the teachings of Lin, Chadwick, and Man with the teachings of King and use King’s nanocapsules as the cap to cover the pores of Lin’s particles. One of ordinary skill in the art would have been motivated to do so as King’s nanocapsules, which use a shell material of a resveratrol dimer, which is a naturally occurring bio-based material, is environmentally friendly and would allow for an additional payload to be associated with the structure of 
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Response to Arguments
Applicant's arguments filed November 23, 2020 have been fully considered. In light of Applicant’s claim amendments, new rejections citing new references have been made to address the amended and newly added claims.

Conclusion
Claims 17-26 are rejected. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONICA A SHIN/Primary Examiner, Art Unit 1616